52 F.3d 340
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles W. BRADY, Petitioner,v.DEPARTMENT OF LABOR, Respondent.
No. 93-3392.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1994.
ORDER

1
Charles W. Brady's motion for leave to proceed in forma pauperis having been granted and his Fed.Cir.R. 15(c) statement having been received,

IT IS ORDERED THAT:

2
(1) The July 21, 1993 dismissal order is vacated, the mandate is recalled, and Brady's petition for review is reinstated.


3
(2) The Department of Labor should compute the due date for its brief from the date filing of this order.